[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT, NO. 125
The defendant Lacasa Bienvenida has filed a motion for summary judgment claiming there is no genuine issue as to any material fact and more specifically, claiming that the defendant owed no duty of care to the plaintiff.
The plaintiff fell on the sidewalk outside premises owned by the City of Waterbury. Lacasa Bienvenida which operates a program for senior citizens on the premises does not control the premises. It had no contractual duty with the City to keep the sidewalks cleaned or sanded. It had no duty of care to the CT Page 480 plaintiff to keep the premises reasonably safe.
Whether or not a duty of care exists is a question of law.Shore v. Stonington, 187 Conn. 147, 151 (1982). "Negligence cannot be predicated upon the failure to perform an act which the actor was under no duty or obligation to perform." Behlman v.Universal Travel Agency, Inc., 4 Conn. App. 688, 691 (1985).
For the foregoing reasons, therefore, the motion for summary judgment is granted.
/s/ Sandra Vilardi Leheny, J. SANDRA VILARDI LEHENY CT Page 481